Citation Nr: 0217451	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Evaluation of cervical spine psoriatic arthritis, 
currently evaluated as 10 percent disabling. 

2.  Evaluation of right (major) shoulder psoriatic 
arthritis, currently evaluated as 30 percent disabling.  

3.  Evaluation of left (minor) shoulder psoriatic arthritis, 
currently evaluated as 20 percent disabling.

4.  Evaluation of right knee psoriatic arthritis, currently 
evaluated as 10 percent disabling.  

5.  Evaluation of left knee psoriatic arthritis, currently 
evaluated as 10 percent disabling.  

6.  Evaluation of right ankle psoriatic arthritis, currently 
evaluated as 10 percent disabling.  

7.  Evaluation of left ankle psoriatic arthritis, currently 
evaluated as 10 percent disabling.  

8.  Evaluation of right foot psoriatic arthritis, currently 
evaluated as 10 percent disabling.  

9.  Evaluation of left foot psoriatic arthritis, currently 
evaluated as 10 percent disabling.  

10.  Evaluation of lumbosacral strain with herniated nucleus 
pulposus, currently evaluated as 20 percent disabling.

(The issues of evaluation of right (major) hand psoriatic 
arthritis and left (minor) hand psoriatic arthritis, each 
currently evaluated as 10 percent disabling, and will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1985.  He filed a claim for an increased rating in October 
1997.  He subsequently appealed a December 1998 RO rating 
decision, which is how Board of Veterans' Appeals (Board) 
jurisdiction over the matters currently at issue derives.  
After a subsequent rating decision by the RO in March 2001, 
the ratings at issue are as shown on the cover page and the 
appeal continues.

The Board of Veterans' Appeals (Board) is not, at this time, 
considering the claims for higher evaluations for right 
(major) hand psoriatic arthritis and left (minor) hand 
psoriatic arthritis.  Rather, the Board is undertaking 
additional development on those issues pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(1)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3105) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the claimant's response to the 
notice, the Board will prepare separate decisions addressing 
those issues.


FINDINGS OF FACT

1.  The veteran has severe limitation of motion of his 
cervical spine.

2.  The veteran does not have right or left shoulder 
limitation of motion to 25 degrees from the side. 

3.  The veteran has X-ray evidence of right and left knee 
arthritis and pain at the extremes of motion.

4.  The veteran has no more than moderate right and left 
ankle limitation of motion.

5.  The veteran has no more than moderate right and left 
foot disabilities. 

6.  The veteran has no more than moderate limitation of 
motion or disability of the lumbar spine.

7.  The service-connected disabilities do not present 
exceptional or unusual disability pictures with related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria 30 percent rating, but not higher, for 
cervical spine psoriatic arthritis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5002, 5009, 5290 (2002).

2.  The criteria for a disability rating in excess of 30 
percent for right (major) shoulder psoriatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5002, 5009, 5201 (2002).

3.  The criteria for a disability rating in excess of 20 
percent for left (minor) shoulder psoriatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5002, 5009, 5201 (2002).

4.  The criteria for a disability rating in excess of 10 
percent for right knee psoriatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5002, 5009, 5260 (2002).

5.  The criteria for a disability rating in excess of 10 
percent for left knee psoriatic arthritis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5002, 5009, 5260 (2002).

6.  The criteria for a disability rating in excess of 10 
percent for right ankle psoriatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5002, 5009, 5271 (2002).

7.  The criteria for a disability rating in excess of 10 
percent for left ankle psoriatic arthritis have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5002, 5009, 5271 (2002).

8.  The criteria for a disability rating in excess of 10 
percent for right foot psoriatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5002, 5009, 5284 (2002).

9.  The criteria for a disability rating in excess of 10 
percent for left foot psoriatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5002, 5009, 5284 (2002).

10.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain with herniated nucleus 
pulposus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though VA did not expressly consider the provisions of 
the VCAA, its development and adjudication of the claim was 
consistent with them.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claim in the December 1998 rating decision 
and notice letter, a December 1999 notice letter, the June 
2000 statement of the case, and in the March 2001 rating 
decision and April 2001 notice letter and supplemental 
statement of the case.  In the December 1999 notice letter, 
VA advised the veteran that it would decide his claim based 
on the evidence of record if he did not submit evidence.

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain VA medical records, 
and November 1997 and October 2000 examinations for VA 
examination purposes are of record.  See 38 C.F.R. § 3.326, 
including as amended by 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. § 3.103 (2001), 
38 C.F.R. §§ 3.159 and 3.326 (2001) as amended [see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001)], and the duty to assist 
and the duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete the claims.

While the RO did not expressly consider the provisions of 
the VCAA, the veteran has been given adequate opportunity to 
submit evidence or argument, the Board concludes that there 
is no prejudice to the veteran in the Board now deciding his 
claim.  Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Even though VA did not have the benefit of the explicit 
provisions of the VCAA before it was enacted, or of the 
provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA's duties have been 
fulfilled.  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.


Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. 4.1 
(2002).  

5002  Arthritis rheumatoid (atrophic) As an active process:
  With constitutional manifestations associated with active          
100
   joint involvement, totally 
incapacitating....................
  Less than criteria for 100% but with weight loss and 
anemia         60
   productive of severe impairment of health or severely
   incapacitating exacerbations occurring 4 or more times a 
year
   or a lesser number over prolonged 
periods....................
  Symptom combinations productive of definite impairment of           
40
   health objectively supported by examination findings or
   incapacitating exacerbations occurring 3 or more times a 
year
  One or two exacerbations a year in a well-established               
20
   
diagnosis...................................................
.
For chronic residuals:
  For residuals such as limitation of motion or ankylosis,
   favorable or unfavorable, rate under the appropriate
   diagnostic codes for the specific joints involved. Where,
   however, the limitation of motion of the specific joint 
or
   joints involved is noncompensable under the codes a 
rating of
   10 percent is for application for each such major joint 
or
   group of minor joints affected by limitation of motion, 
to be
   combined, not added under diagnostic code 5002. 
Limitation of
   motion must be objectively confirmed by findings such as
   swelling, muscle spasm, or satisfactory evidence of 
painful
   motion.
  Note: The ratings for the active process will not be 
combined
   with the residual ratings for limitation of motion or
   ankylosis. Assign the higher evaluation.
5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
  Degenerative arthritis established by X-ray findings will 
be
   rated on the basis of limitation of motion under the
   appropriate diagnostic codes for the specific joint or 
joints
   involved (DC 5200 etc.). When however, the limitation of
   motion of the specific joint or joints involved is
   noncompensable under the appropriate diagnostic codes, a
   rating of 10 pct is for application for each such major 
joint
   or group of minor joints affected by limitation of 
motion, to
   be combined, not added under diagnostic code 5003. 
Limitation
   of motion must be objectively confirmed by findings such 
as
   swelling, muscle spasm, or satisfactory evidence of 
painful
   motion. In the absence of limitation of motion, rate as
   below:
    With X-ray evidence of involvement of 2 or more major 
joints      20
     or 2 or more minor joint groups, with occasional
     incapacitating 
exacerbations...............................
    With X-ray evidence of involvement of 2 or more major 
joints      10
     or 2 or more minor joint 
groups............................
  Note (1): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be combined with ratings based 
on
   limitation of motion.
  Note (2): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be utilized in rating 
conditions
   listed under diagnostic codes 5013 to 5024, inclusive.

Sec. 4.40  Functional loss.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Sec. 4.45  The joints.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:  
    (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.).
    (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).
    (c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).
    (d) Excess fatigability.
    (e) Incoordination, impaired ability to execute skilled 
movements 
smoothly.
    (f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 

Sec. 4.59  Painful motion.

    With any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by arthritis of 
the spine.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

100 percent schedular rating

At the outset, the Board notes that the veteran does not 
meet, under 38 C.F.R. § 4.71a, Diagnostic Code 5002, the 
schedular criteria for a 100 percent rating for his 
service-connected psoriatic arthritis, which is rated as 
rheumatoid arthritis per 38 C.F.R. § 4.71a, Diagnostic Code 
5009.  According to the October 2000 VA examination report, 
the veteran worked as a Park Ranger as recently as August 
2000, and he can do his activities of daily living and can 
keep the yard by doing activities like cutting grass.

Moreover, his psoriatic arthritis already combines to more 
than 60 percent by rating the chronic residuals.  
Accordingly, the 60 percent criteria under Diagnostic Code 
5002 are not for application.  See the note to Diagnostic 
Code 5002.


Cervical spine

Limitation of motion of the cervical spine warrants a 30 
percent rating when it is severe, a 20 percent rating when 
it is moderate, and a 10 percent rating when it is slight.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.

VA X-rays in September 1997 revealed advanced degenerative 
changes at C6-7 with advanced narrowing of the 
intervertebral disc space.  There were less prominent 
changes seen at C4-5 and C5-6.  

On VA examination in November 1997, cervical spine flexion 
was to 30 degrees and extension was to 20 degrees.  Right 
and left lateral flexion were to 30 degrees.  He had full 
rotation to the left and right, and there was objective 
evidence of pain on motion.  There was no neurological 
involvement.

On VA evaluation in January 2000, flexion and extension of 
the cervical spine were normal.  February 2000 VA X-rays of 
the veteran's cervical spine revealed marked degenerative 
changes of the cervical spine. 

On VA evaluation in September 2000, the veteran had loss of 
lateral motion of his neck, with minimal extension or 
flexion.  September 2000 VA X-rays of the cervical spine 
revealed straightening of the lower cervical lordosis and 
C5-6 interspace narrowing with osteophyte.

On VA examination in October 2000, the veteran complained of 
++ cervical spine pain and stiffness, and + fatigue and lack 
of endurance.  He stated that he would have moderate to 
severe flare-ups 2-3 times a week, lasting 1-2 hours, and 
that mornings and manual work would precipitate them.  It 
was estimated by the examiner that they resulted in moderate 
limitation and functional impairment.  Clinically, cervical 
spine flexion and extension were to 20 degrees, with pain 
from 10 to 20 degrees.  Cervical spine right and left 
lateral flexion and rotation were to 10 degrees, with pain 
from zero to 10 degrees.  The veteran was limited by pain, 
stiffness, and fatigue, with the major impact due to pain.  
He had painful motion and spasm of the left neck muscles.  

The ranges of motion found on the clinical evaluations have 
varied in degree, from normal flexion and extension (only 
two of the six types of motion which are measured) all the 
way to severe limitation of motion on the last two 
evaluations, which were in 2000, and there was advanced 
arthritis in September 1997 and moderate limitation of 
motion and in November 1997.  The evidence indicates that 
the veteran's condition waxes and wanes.  A review of the 
veteran's statements reveals that in October 1997, he stated 
that he had constant pain in his neck at night and that this 
added to the his difficulty in falling asleep.  In December 
1999, when the veteran started talking about his 
disagreement with his ratings, he listed his neck first.  In 
his September 2000 VA Form 9, he again mentioned his neck 
first when indicating that higher ratings were warranted.  

The veteran's complaints and statements when coupled with 
the clinical findings and the information about flare-ups 
lead the Board to conclude that approximately severe 
limitation of motion, including due to DeLuca factors, has 
been present since he filed his claim in 1997.  As such, 30 
percent rating is for application for the entirety of the 
rating period.  

No more than a 30 percent schedular rating is warranted, 
however, as the veteran does not have ankylosis of his 
cervical spine and a 40 percent rating would require 
unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  Moreover, a 
rating under old 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) or new Diagnostic Code 5293 [see 67 Fed. Reg. 54345 
(Aug. 22, 2002)], would not benefit the veteran, as he has 
no neurological involvement according to the November 1997 
VA examination report.

The Board has reviewed the rating schedule and can find no 
other appropriate Diagnostic Code.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The benefit of the doubt doctrine does not apply, as there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.

Right shoulder

The veteran's right shoulder psoriatic arthritis is 
currently rated as 30 percent disabling and there is mild 
cortical irregularity about its greater tuberosity according 
to a September 1997 VA radiographic report.  A 30 percent 
rating is warranted for a major arm when its limitation of 
motion is midway between the side and shoulder level.  A 40 
percent rating is warranted when its motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The criteria for a 40 percent rating are not met or nearly 
approximated, including when considered in light of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  On VA 
examination in November 1997, the veteran's right shoulder 
flexed to 90 degrees, externally rotated to 65 degrees, 
internally rotated to 40 degrees, and abducted to 110 
degrees.  Atrophy of the right shoulder muscles was noted.  
On VA evaluation in September 2000, the veteran's shoulder 
had flexion to 90 degrees, extension to 20 degrees, and 
abduction to 90 degrees.  On VA examination in October 2000, 
flexion was to 100 degrees with pain from 90 to 100 degrees, 
abduction was to 100 degrees with pain from 90 to 100 
degrees, internal rotation was to 90 degrees with pain from 
60 to 90 degrees, and external rotation was to 60 degrees 
with pain from 40 to 60 degrees.  

At the time of the October 2000 VA examination, the 
veteran's shoulder function was limited by pain, fatigue, 
and stiffness, with pain having the major functional impact.  
He had mild pain, no instability, and no tenderness, but he 
had guarded movement of his right shoulder.  The Board notes 
that on VA examination in October 2000, the veteran had no 
right shoulder swelling, instability, or locking.  Pain had 
the major functional impact and it was only mild.  The 
examiner indicated that the veteran had moderate to severe 
flare-ups about 2-3 times a week, lasting for 1-2 hours.  
Mornings and manual work would precipitate the flare-ups, 
and rest and Motrin would alleviate them.  The flare-ups 
resulted in moderate limitation and functional impairment.  
The Board accepts that the veteran has functional limitation 
of the shoulder.  However, neither the objective medical 
findings nor the veteran's subjective statements reflects 
that he is functionally limited to a point of 25 degrees 
from the side.  Rather, all evidence reflects that the 
veteran retains function, use, and motion above the 25 
degree point.  In light of the above, clearly, no more than 
a 30 percent rating is warranted, including in light of 
DeLuca factors.  

The Board has considered the assignment of other Diagnostic 
Codes.  However, none are appropriate.  The Board notes that 
on VA examination in October 2000, it was indicated that the 
veteran had no ankylosis of his right shoulder.  
Accordingly, Diagnostic Code 5200 is not for application.  
He does not have any of the conditions listed at Diagnostic 
Code 5202 or 5204 either (dislocation, nonunion, loss of 
humeral head, malunion).  Accordingly, they are not 
appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The benefit of the doubt doctrine does not apply, as there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.

Left shoulder

The veteran's left shoulder psoriatic arthritis is currently 
rated as 20 percent disabling and there are degenerative 
changes of the left acromioclavicular joint with extensive 
inferior osteophytes and normal soft tissues according to a 
February 2000 VA radiographic report, and mild joint 
narrowing between the acromion and humeral head according to 
a September 2000 VA X-ray report.  A 20 percent rating is 
warranted for a minor arm when its motion is limited to 
midway between the side and the shoulder level.  A 30 
percent rating is warranted for a minor arm when its motion 
is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).

The criteria for a 30 percent rating are not met or nearly 
approximated, including when considered in light of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  On VA 
evaluation in January 2000, the veteran complained that he 
was not able to lift his left arm but there was no 
tenderness to percussion.  Flexion, abduction, and internal 
and external rotation were all decreased.  On VA evaluation 
in March 2000, his left shoulder felt better and he did not 
want any further evaluation. 

On VA evaluation in September 2000, the veteran's shoulder 
had flexion to 90 degrees, extension to 20 degrees, and 
abduction to 90 degrees.  On VA examination in October 2000, 
the veteran had pain and stiffness but no swelling, 
instability, or locking.  His left shoulder flexed to 120 
degrees with pain from 90 to 120 degrees, abducted to 110 
degrees with pain from 90 to 120 degrees, internally rotated 
to 90 degrees with pain from 82 to 90 degrees, and 
externally rotated to 90 degrees with pain from 80 to 90 
degrees.  His left shoulder function was limited by pain, 
fatigue, and stiffness, with pain having the major 
functional impact.  

Clearly, the evidence does not show left shoulder disability 
consistent with limitation of motion to 25 degrees from the 
side, even when DeLuca factors are considered.  The Board 
notes that on VA examination in October 2000, the veteran 
had no left shoulder swelling, instability, or locking.  
Moreover, the examiner indicated that the veteran had 
moderate to severe flare-ups about 2-3 times a week, lasting 
for 1-2 hours.  Mornings and manual work would precipitate 
the flare-ups, and rest and Motrin would alleviate them.  
The flare-ups resulted in moderate limitation and functional 
impairment.  In light of the above, clearly, no more than a 
20 percent rating is warranted.

The Board has considered the assignment of other Diagnostic 
Codes.  However, none are appropriate.  The Board notes that 
on VA examination in October 2000, it was indicated that the 
veteran had no ankylosis of his left shoulder.  Accordingly, 
Diagnostic Code 5200 is not for application.  He does not 
have any of the conditions listed at Diagnostic Code 5202 or 
5204 either (dislocation, nonunion, loss of humeral head, 
malunion).  Accordingly, those codes are not for 
application.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The benefit of the doubt doctrine does not apply, as there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.

In light of the above, a disability rating in excess of 20 
percent is not warranted.  

Right and left knees

On VA evaluation in September 2000, the veteran's right knee 
was inflamed, with no effusion.  VA X-rays of the veteran's 
knees in September 2000 revealed mild bilateral Osgood-
Schlatter residuals and bilateral anterior superior patellar 
osteophytes.

On VA examination in October 2000, the veteran reported + 
pain and stiffness in his knees, and he denied swelling, 
instability, and locking of his knees.  He stated that he 
would have flare-ups in the morning and with manual 
activity.  He denied episodes of dislocation or recurrent 
subluxation.  It was indicated that knee braces were needed.  
It was estimated that moderate limitation and functional 
impairment was present during the flare-ups.  Clinically, 
right and left knee flexion was to 140 degrees, with pain at 
140 degrees, and right and left knee extension was to zero 
degrees, with pain at zero degrees.

Since the veteran has pain at the extremes of motion, and 
X-ray evidence of arthritis, the 10 percent ratings assigned 
are warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Code 5002 and 5260 (2002) and Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  However, higher ratings 
than these are not warranted.  The veteran does not have or 
nearly approximate flexion limited to 30 degrees or 
extension limited to 15 degrees, and DeLuca factors are not 
indicative of more than 10 percent disability for each knee.  
The veteran according to the October 2000 VA examination 
report has no gait or functional limitations on standing and 
walking, and he does not have callosities, breakdown, or 
unusual shoe wear pattern that would indicate abnormal 
weight bearing.  

No other Diagnostic Codes are appropriate either.  The 
veteran does not have ankylosis of his knees, according to 
the October 2000 VA examination report, so 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002) is 
inappropriate.  He does not have recurrent subluxation or 
lateral instability according to the October 2000 VA 
examination report, so 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002) is not appropriate.  Semilunar cartilage is not 
dislocated, so 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2002) is not appropriate.  Tibia and fibula nonunion or 
malunion is not shown, so 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2002) is not appropriate.  Genu recurvatum is not 
shown either, so 38 C.F.R. § 4.71a, Diagnostic Code 5263 
(2002) is not for application.  While it is possible to 
receive more than one Diagnostic Code rating for each knee, 
Esteban v. Brown, 6 259 (1994), the criteria are not met.

Right and left ankles

Moderate limitation of motion of an ankle warrants a 10 
percent rating.  Marked limitation of motion of an ankle 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  38 C.F.R. § 4.71a, Plate II indicates that 
normal ankle dorsiflexion is from zero to 20 degrees, and 
normal ankle plantar flexion is from zero to 45 degrees.  

A September 2000 VA evaluation revealed a full ankle range 
of motion.  September 2000 VA X-rays indicate that the 
veteran has bilateral dorsal calcaneal spurs and a minute 
right plantar spur, left plantar fascial calcifications, and 
some right distal fibular post-traumatic or degenerative 
changes.

VA examination in October 2000 revealed that the veteran has 
right and left ankle pain but no stiffness, swelling, 
instability, or locking.  Clinically, he had dorsiflexion to 
20 degrees in each ankle, with pain at zero degrees, and he 
had plantar flexion to 40 degrees in each ankle, with pain 
at zero degrees.  He had no functional limitations on 
standing and walking, and no indications callosities, 
breakdown, or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  There was no ankylosis.  The 
examiner indicated that the veteran had flare-ups about 2-3 
times a week, lasting for 1-2 hours.  Mornings and manual 
work would precipitate the flare-ups, and rest and Motrin 
would alleviate them.  The flare-ups resulted in moderate 
limitation and functional impairment.

In light of the above, no more than a 10 percent rating is 
warranted for either ankle under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  In reaching this determination, the 
Board accepts that the veteran has pain, pain on use, and 
flare-ups.  No more than moderate limitation of motion is 
present, including in light of DeLuca factors.  

The Board has considered the assignment of other Diagnostic 
Codes.  However, none is appropriate.  The veteran does not 
have ankylosis, malunion, or an astragalectomy.  As such, 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, and 
5274 (2002) are not for application.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The benefit of the doubt doctrine does not apply, as there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.

Feet

On VA examination in November 1997, the veteran complained 
of painful swelling and stiffness of the joints of his toes.  
Clinically, he had hypertrophy of the tufts of his distal 
phalanges of his toes pitting of his nails and color changes 
noted in his toes.  He was diagnosed with arthritis of the 
small joints of his feet.  

On VA examination in October 2000, he had sausage shaped 4th 
and 5th toes bilaterally.  It was estimated that his painful 
toes, on flare-ups, resulted in moderate limitation and 
functional impairment.  It was indicated that he had no 
functional limitation on standing and walking and that he 
had no callosities, breakdown, or unusual shoe wear pattern 
that would indicate abnormal weight bearing.  He had no 
ankylosis.

Given the above, the Board concludes that each foot is no 
more than 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002), as no more than moderate foot 
injuries are shown.  A 20 percent rating would require 
moderately severe foot injuries.  Id.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code under which the veteran's psoriatic 
arthritis of his feet is more appropriately rated.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The benefit of the doubt doctrine does not apply, as there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.

Lumbosacral strain with herniated nucleus pulposus

Severe limitation of motion of the lumbar spine warrants a 
40 percent rating.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating.  Slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

On VA examination in November 1997, the veteran reported 
being unable to sleep at night due to recurrent back pain.  
Also, he was unable to bend, stand or walk for a prolonged 
period of time.  Clinically, he had moderate tenderness to 
palpation of the paravertebral muscles but no evidence of 
muscle spasm.  Straight leg raising was positive at 60 
degrees on the right side and at 45 degrees on the left 
side.  Lumbosacral spine flexion was to 40 degrees, and 
extension was to 67 degrees, right lateral flexion was to 15 
degrees, and left lateral flexion was to 20 degrees.  Left 
and right lateral rotation was diminished and there was 
objective evidence of pain on motion.  The assessment was 
low back pain due to degenerative joint disease.

On VA evaluation in September 2000, the veteran had a loss 
of lordosis in the lower back.  

On VA examination in October 2000, the veteran complained of 
++ pain and stiffness in his lumbar spine, no weakness, + 
fatigue, and + lack of endurance.  Clinically, his lumbar 
flexion was to 80 degrees with pain from 60 to 80 degrees, 
extension was to 10 degrees with pain from zero to 10 
degrees, right lateral flexion was to 20 degrees with pain 
from 10 to 20 degrees, left lateral flexion was to 30 
degrees with pain from 20 to 30 degrees, and left and right 
rotation were to 30 degrees.  He had no gait or functional 
limitations on standing or walking, and he had no 
callosities, breakdown, or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  His range of motion 
was limited by pain, stiffness, and fatigue.  

Given the above, the veteran's lumbar spine has no more than 
moderate lumbar spine limitation of motion including due to 
DeLuca factors.  Accordingly, an increased rating under 
Diagnostic Code 5292 including in light of DeLuca is not 
warranted.  

The are no other Diagnostic Codes under which a higher 
rating is appropriate.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  On VA examination in November 1997, there was no 
neurological involvement.  Accordingly, a higher rating, 
under either the old Diagnostic Code 5293 (2002) or new 
Diagnostic Code 5293 [see 67 Fed. Reg. 54345 (Aug. 22, 
2002)] is not warranted.  It was reported on VA examination 
in November 1997 that there is no neurological involvement.  
If there is no neurological involvement and the veteran 
already had the notice and opportunity to show that there 
was (if there was) in light of the old criteria (which was 
provided to him in the June 2000 statement of the case), and 
since he was examined for neuropathy in November 1997, there 
can be no prejudice to the veteran in the Board considering 
new Diagnostic Code 5293 without the veteran being afforded 
any additional process first.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Moreover, the veteran does not have or nearly approximate 
severe lumbosacral strain.  Listing of the whole spine to 
the opposite side is not present.  Neither is marked 
limitation of forward bending in a standing position.  
Furthermore, there is no evidence of abnormal mobility on 
forced motion or a positive Goldthwaite's sign.  
Accordingly, a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) is not warranted.  

Next, the veteran does not have ankylosis of his lumbar 
spine.  Accordingly, a higher rating for the lumbar spine 
under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002) 
(requires favorable ankylosis for a 40 percent rating and 
unfavorable ankylosis for a 50 percent rating) is not 
warranted.  

The benefit of the doubt doctrine does not apply, as there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.

Extraschedular consideration

The matter of extraschedular ratings for each of the 
disabilities at issue is next for consideration.  Review of 
the March 2001 supplemental statement of the case reveals 
that the RO expressly considered referral of the disability 
claims to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
in the first instance.  However, here, the RO considered 
referral.

The Board notes that according to the October 2000 VA 
examination report, the veteran worked as a Park Ranger as 
recently as August 2000, and that he was able to do his 
activities of daily living and could keep the yard by doing 
activities like cutting grass.  None of the disabilities at 
issue markedly interferes with employment, and none has 
required frequent periods of hospitalization.  Having 
reviewed the record, the Board finds no basis for assignment 
of an extraschedular evaluation.  VAOPGCPREC. 6-96 (1996).


ORDER

A 30 percent rating is granted for cervical spine psoriatic 
arthritis, subject to VA regulations governing the payment 
of monetary benefits. 

A disability rating in excess of 30 percent for right 
(major) shoulder psoriatic arthritis is denied.  

A disability rating in excess of 20 percent for left (minor) 
shoulder psoriatic arthritis is denied.

A disability rating in excess of 10 percent for right knee 
psoriatic arthritis is denied.  

A disability rating in excess of 10 percent for left knee 
psoriatic arthritis is denied.

A disability rating in excess of 10 percent for right ankle 
psoriatic arthritis is denied.  

A disability rating in excess of 10 percent for left ankle 
psoriatic arthritis is denied.

A disability rating in excess of 10 percent for right foot 
psoriatic arthritis is denied. 

A disability rating in excess of 10 percent for left foot 
psoriatic arthritis is denied. 

A disability rating in excess of 20 percent for lumbosacral 
strain with herniated nucleus pulposus is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



